IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                                


NO. PD-1322-10


 
DAVID LAMAR TARBUTTON, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S  PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS
HIDALGO COUNTY



           Per curiam.  Keasler, and Hervey, JJ., dissent.
 
O R D E R 

           The petition for discretionary review violates Rule of Appellate Procedure 9.3(b)
because the original petition is not accompanied by 11 copies.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals within thirty days after the date of this Order. 
Filed: November 3, 2010
Do Not Publish